Title: From George Washington to Major General Robert Howe, 17 July 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Stony Point [N.Y.] July 17th 1779
        
        It is thought from a view of the fortifications on Verblanks point that there is a ⟨g⟩ood prospect of possessing our selves of the Garrison. You will therefore march down your troops and open a battery against their Block House as soon as possible. After beating the block House about their Ears if you can find any apprehensions in the Garrison for their safety, You will make a disposition of your Troops and a shew of storming the place, and then send in a flag and demand a surrender of the Garrison; but as the works are enclosd, it will not be proper to attempt a storm in the day time.
        These opperations are to commence and be carried on, subject to the following restrictions. If the Enimy are marching up in force on the other side, after they pass Croten River your situation will become ineligible. Therefore in such case you must fall back to Bald Hill or the Conl village. There are two places where the Enemy can pass Croten River. One on the old Post Road from York to Albany. The other by the way of New Castle & Crumpond. These two roads must be carefully wa[t]ched with parties of Horse & foot. Should you be deficient in Horse you will send to General Heath for a party. Your Battery and Cannonade should be pushed with the greatest vigor. It will be prudent to place double Guards on the Two roads I have mentioned, at about a mile’s distance from each other for your greater security. Yrs
        
          G. Washington
        
       